DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 7/6/2021.
The claims 1, 6, and 9 have been amended. Claim 14 has been newly added. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Examiner notes that JP 2013-524207 has been cited as having a translation attached, however there is no translation attached. Furthermore, as the Korean Office Action has also not been provided with a translation, it has not been considered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/6/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A sensing device comprising: a rotor; and a stator disposed on an outside of the rotor, wherein the stator includes a stator holder and a stator ring disposed in the stator holder, the stator ring includes a body, a plurality of teeth formed to protrude from an inner circumferential surface of the body, and a protrusion part formed to protrude from an outer circumferential surface of the body, when viewed in a radial direction, the protrusion part is disposed between the teeth, and the protrusion part is provided as a plurality of protrusions, groups of two or more of the protrusions being disposed to be spaced apart from each other such that ones of the protrusions included in one of the groups are positioned closer together than to other ones of the protrusion included in other ones of the groups.”
Claim 6: “A sensing device comprising: a rotor, and a stator disposed on an outside of the rotor, wherein: the stator includes a stator holder and a stator ring disposed in the stator holder, the stator ring includes a body, a plurality of teeth formed to protrude from an inner circumferential surface of the body, and a protrusion part formed to protrude from an outer circumferential surface of the body, when viewed in a radial direction, the protrusion part is disposed between the teeth, the protrusion part is provided as two or more protrusions disposed to be spaced apart from each other, the stator holder includes a stator ring-fixing part and a shaft-fixing part, the stator ring-fixing part includes a fixing part-main body and a flange that protrudes from an outer circumferential surface of the fixing part-main body in a radial direction, and the protrusions are bent and disposed in grooves of the flange.”
Claim 9: “A sensing device comprising: a rotor, and a stator disposed on an outside of the rotor, wherein: the stator includes a stator holder and a stator ring disposed in the stator holder, the stator ring includes a body, a plurality of teeth formed to protrude from an inner circumferential surface of the body, and a protrusion part formed to protrude from an outer circumferential surface of the body, when viewed in a radial direction, the protrusion part is disposed between the teeth, the protrusion part is provided as two or more protrusions disposed to be spaced apart from each other, and a width of the protrusion increases in a direction away from the body.”

Therefore claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2021/0086828) teaches a torque sensor having a rotor, a stator disposed outside the rotor, the stator including a holder, the ring including a body, a plurality of teeth formed protruding from the body, and a plurality of protrusion parts.
Maehara et al. (US 2011/0167928) teaches a torque sensor having a magnetism generating portion having a back yoke and a ring magnet, with a fitting portion and a joint portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832